DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, 15-26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopgood et al. (“Hopgood”) (U.S. Patent Application Publication Number 2013/0067127).
Regarding Claim 1, Hopgood discloses a system (Figure 1, item 102) comprising: 
an interface circuit configured to provide an interface with a link (Figure 1, see connection between items 102 and 104); and 
a controller configured to: 
receive one or more bandwidth requests (Figure 4, item 402) from one or more clients (Figure 1, item 104, paragraphs 0047-0048); and 

send one of a speed change request or a speed change inform message to a link partner via the link after determining the at least one of the link speed and the link width (paragraphs 0058-0059; i.e., the Gen3 speed change request is transmitted after the devices 102 and 104 already have determined that they are operating at the Gen1/Gen2 speeds).

Regarding Claims 3 and 17, Hopgood discloses wherein the controller is a peripheral component interconnect express (PCIe) endpoint device controller (paragraph 0025).

Regarding Claims 4 and 18, Hopgood discloses wherein the link partner comprises a PCIe host  device (paragraph 0003) and the interface circuit is configured to transmit the speed change request or the speed change inform message to the PCIe host device via the link (paragraphs 0026 and 0058-0059).

Regarding Claims 5 and 19, Hopgood discloses wherein the controller is configured to configure the interface circuit to interface with the link at the at least one of the link speed and the link width (paragraphs 0047-0048).

Regarding Claims 6 and 20, Hopgood discloses wherein the link comprises a peripheral component interconnect express (PCIe) link, and the interface circuit comprises a PCIe interface circuit (paragraph 0064).

Regarding Claims 7 and 21, Hopgood discloses wherein the link speed comprises one of a plurality of different PCIe link speeds corresponding to different PCIe generations (paragraph 0064).

Regarding Claims 8 and 22, Hopgood discloses wherein the link comprises multiple lanes, and the link width corresponds to a number of the multiple lanes that are active (paragraph 0064; i.e., the PCI Express standard allows for multiple active lanes [e.g., x1, x4, x8, or x16]).

Regarding Claims 9 and 23, Hopgood discloses wherein the controller is configured to determine the link speed for the link using a lookup table mapping each one of a plurality of bandwidths to a respective one of a plurality of link speeds (paragraph 0047).

Regarding Claims 10 and 24, Hopgood discloses wherein the controller is configured to determine the link width using a lookup table mapping each one of a plurality of bandwidths to a respective one of a plurality of link widths (i.e., the examiner selected the situation in which a link speed is determined, and therefore this limitation does not apply to the current rejection).

Regarding Claims 11 and 25, Hopgood discloses wherein the controller is configured to determine the link speed for the link by: determining power consumption for each one of a plurality of different link speeds satisfying the one or more bandwidth requests; and determining one of the plurality of different link speeds having the lowest power consumption (paragraph 0026).

Regarding Claims 12 and 26, Hopgood discloses wherein the controller is configured to determine the link width for the link by: determining power consumption for each one of a plurality of different link widths satisfying the one or more bandwidth requests; and determining one of the 

Regarding Claims 15 and 29, Hopgood discloses wherein the controller is one of a host controller or a device controller (paragraph 0047).

Regarding Claim 16, Hopgood discloses a method comprising: 
receiving in a controller (Figure 1, item 102) one or more bandwidth requests (Figure 4, item 402) from a client (Figure 1, item 104) concerning transmission of data from the client over a link (Figure 1, see connection between items 102 and 104) between a link partner and the client using one or more of a plurality of link speeds or widths (i.e., PCIe Gens 1, 2, and 3); 
determining in the controller at least one of a link speed and a link width for the link based on the one or more bandwidth requests (paragraphs 0047-0048, 0064, and 0066; i.e., root port 102 may select a speed parameter setting based on the speed change request from end point 104); 
implementing a speed change in the client with the controller based on at least one of the determined link speed and link width for the link (paragraph 0064); and 
transmitting one of a speed change request or a speed change inform message with the controller to the link partner over the link, the speed change request or the speed change inform message based on at least one of the determined link speed and link width for the link (Figure 4, item 408, paragraph 0066; also see paragraphs 0058-0059; i.e., the Gen3 speed change request is transmitted after the devices 102 and 104 already have determined that they are operating at the Gen1/Gen2 speeds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hopgood as applied to Claims 1 and 16, and further in view of Kwa et al. (“Kwa”) (U.S. Patent Application Publication Number 2006/0015761).
Regarding Claims 13 and 27, Hopgood does not expressly disclose wherein a power management integrated circuit (PMIC) supplies one or more voltages to the interface circuit; and the controller is configured to set the one or more voltages supplied by the PMIC to the interface circuit based on the link speed.
In the same field of endeavor (e.g., link configuration techniques), Kwa teaches wherein a power management integrated circuit (PMIC) (Figure 3, item 370) supplies one or more voltages (Figure 3, item 390) to the interface circuit (Figure 3, items 330); and the controller is configured to set the one or more voltages supplied by the PMIC to the interface circuit based on the link speed (paragraphs 0019-0020).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kwa’s teachings of link configuration techniques with the teachings of Hopgood, for the purpose of reducing the power consumption in the system.

Regarding Claims 14 and 28, Kwa teaches wherein the link comprises multiple lanes (Figure 3, Lanes 1-N); the interface circuit comprises a plurality of drivers (Figure 3, items 330), wherein each of the drivers is configured to drive a respective one of the lanes; the system includes a power switch .

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hopgood as applied to Claims 1 and 16, and further in view of Wagh et al. (“Wagh”) (U.S. Patent Application Publication Number 2016/0283429).
Regarding Claims 30 and 31, Hopgood does not expressly disclose wherein the controller is configured to vary a voltage domain of the interface circuit dependent on the determined link speed or link width for the link based on the one or more bandwidth requests and the speed change request or the speed change inform message to the link partner are configured to enable the link partner to vary a link partner voltage domain that coordinates with the voltage domain of the interface circuit.
In the same field of endeavor (e.g., link configuration techniques), Wagh teaches wherein the controller is configured to vary a voltage domain of the interface circuit dependent on the determined link speed or link width for the link based on the one or more bandwidth requests and the speed change request or the speed change inform message to the link partner are configured to enable the link partner to vary a link partner voltage domain that coordinates with the voltage domain of the interface circuit (paragraphs 0192-0193 and 0207-0208).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Wagh’s teachings of link configuration techniques with the teachings of Hopgood, for the purpose of allowing for fewer overall bit errors (see Wagh, paragraph 0207).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “Hopgood, while generically and non-specifically discussing in paragraph [0064] that the PCIe link speed is transitioned to a requested speed and that parameters are agreed upon for the root port and endpoint, does not teach or suggest that one entity will send or transmit either a speed change request or a speed change inform message to the other link partner after the other side determines at least one of link speed and link width.” Response, page 11. The examiner disagrees. Contrary to Applicant’s argument, Hopgood does in fact disclose the argued Id. at paragraph 0059. Eventually, after some training, the devices 102 and 104 are able to transmit data at the requested Gen3 speed. Id. at 0062. Accordingly, Hopgood does in fact disclose wherein a controller is configured to “send one of a speed change request or a speed change inform message to a link partner via the link after determining the at least one of the link speed and the link width”, as claimed.
Regarding Claims 4 and 18, Applicant argues “neither paragraph [0026] nor [0064] appears to specifically disclose or suggest the transmission of a speed change request or a speed change inform message to a link partner via the link as found in amended claims 4 and 18.” Response, page 11 (emphasis in original). However, the argued claim requires transmitting the speed change request or the speed change inform message. Therefore, the prior art reference needs to only disclose one of these features in order for the claim to read on the reference. As discussed previously, Hopgood discloses transmitting a speed change request, and therefore meets the claim limitations.
Regarding Claim 11, Applicant argues “while Hopgood returns to lower speed for data transmissions, there is no actual determination of power consumption for each link speed (or link width) nor is there even suggestion to do so.” Response, page 12. The examiner disagrees. As is known in the art, the various PCIe link speed generations (i.e., Gens 1, 2, and 3) consume differing amounts of power because each one has a different number of lanes used and/or higher frequencies of data transmission (see, e.g., U.S. Patent Application Publication Number 2019/0250930 - Table 2). Accordingly, Applicant’s argument is not persuasive.
Therefore, the claims stand as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185